 

COMPLAINT
(for filers who are prisoners without lawyers) 2019 sep 217A $ 29.

STEPHEN 7 Ap
UNITED STATES DISTRICT COURT ChE DRIES

EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

Clarence Albert Saffold dit

 

 

Vv. Case Number.

19-C-14 14

(to be supplied by Clerk of Court)

(Full name of defendant(s))

Mi lwauw hee Cou rity Jou |

 

 

Jel loath
GUS Trareporta tron

 

 

A. PARTIES

1. Plaintiff is a citizen of LAT Stonsin , and is located at
(State)

SF 03

 

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Mi lw aukee County Jeri }
7 (Name)

is (if a person or private corporation) a citizen of LUJiston si

Complaint - 1
Case 2:19-cv-01414-PP_ Filed 09/27/19 Page 1of8 Document 1
 

 

 

Defendant Wel | Pat —_

is Cig a Oofyson or Privet- € {a+ pu ation) A Ohvzen of. LJISConsin
State

 

and (ifa person) reside, at “Yo Enowy .
“” AAVESS

o deing ne Aelevidants 4e ee)

worked fer Wil poau ee County Sen AG fv thy a Siyeet Milo, WL S3233

 

and (\ {- the cle teenage: AY View med ~ pO woh Li

 

Delonrdant GOS Trems Pov tectis rv)

 

1S (if A _persovi o¢ pv wyette Corpovertionla catizeno FE Lois Ceus ia :
boa sate

and Lif if aw ~_pevaa} fexides at Yn Endwin
( 7 tl ese

efi deo. harmed. Mout. while daine phe de fonda bats fo bj i

eid ee ce
eet Milw, WT $3733

wor Kec! oe (Mumabee Conny Sen 149 Aart 4 St.

 

 

 

 
 

 

(State, if known)
and (if a person) resides at_§_ Un Kn ewy

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for__un Kudu
(Employer’s name and address, if known)

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Cn WAlll IF_hetween the times of 2pm and Sgro. 2
i of ' r

a PON

 

 

. oe pg U3 Ok a C fF ib kg Z a)
Asis be ek peop ee be o ips wee ce cl 2
4
os - wp 1 10.% be get 4 rooG wh yk rye tise Ne | Be, i. DES
we Ne a ea wi po eis CO eo i wht
J

é

Lidge cht At line tye dastciat c} devede rt H Sp bey F L
eee pat: ed inte a uhecichaw cue to bemed cuffs Jyhenkies

a o ‘ } ‘ ' j
te teh y Maples hi ty Lawes to ie Ladhy oe iy tthe el chery C. Gi lbey tr

peo eyed the whecicbaie T wey sn ints the well why

 

X : * y 4 foe ay ms . ee & et be
ee HO ete Os ot ee fet ee hoe val
“ 4

—tusted in ibe pices, Co weld while do wig {rewsapor tref
ba bbe Nilo Ke. Ciweipjar! Toes? secu’ dd po the Uthicle
bu pelt y odie € ry fe the deco, fd i Civil vis {odie 7e rasrd cet fo

Complaint — 2
Case 2:19-cv-01414-PP_ Filed 09/27/19 Page 3o0f8 Document 1
 

if . fy t oe a : So a _ . a . oo © cee . ,

Cs otal oF re wht Orig Secu) id theig crc gies dewind
a we

Vwes tossed oped a the vehicle cuod T bid ves hewed Pe

. none Syn , t ae a ede wb ‘ ~ pe
wa Pee ee es uh Mee ee te | MU | Aptis peat ub.

pes - oes Pipe oot ase peed Yeeertecl baat isch

 

 

. f vo a
é é ‘ ct pet £ “yd ; bye é pod tN PT cove «al Cle ge yy Cb I
° f q
Rey, be - ag OT eyed de tidpep a § ew Cee eed ct cak BG
oe i tg CEE 1 eee ge SU Leg th Le met Cae be LEE Eg pbeoid

a iow. eat Ne | . be wu. oye my ft ERED
- Ths alicccnwed bebe ce tig “re ef Lge Sgn oe Ei hhi -
i poets this a i eccupeee sd dur Gp Singin cone lesyesy oy}
Vou ge ey the ot for i Sheed je bo af wa fies, csuet i as fhe

d : 4 oe bo es hoe i ma oy wee a, wee be ee 3 eae
goed tepid Pe ee et eet Pie pe feces © Spr Pe

we

r

5, bo te toa . } a . . ? .
GA re 2 ew Lit d ge ia gitid x wud ee id tees
wi ,

peed a i mee € wh as keat vhiy to bri pise ios Subyte ped on

Won PL aaa - RG yo ee be. . 43
pvt brite: wet Uf be Isded tu tae ieiin Lv vaagii
a

 

=

ey Fj coe derned Oe as tance weeds i ef wey bre hiy visi be

| eT a te de ad iat bes ew rio tebe: fe feet Lise, ids
‘wd r

see (atte yp ted Pe oe pe a | On TH 2:30pn tailed

+

RE

oe {f

ws . ‘ a7 , ss. i
j a. = , 2 + . ae we Po gay we ge! <. 9 2
tot Poy ee Ne ey et : Pa Yt  pfices i i pba ee iff attr ¢<+ fo z He si
T A . i “ ot

ae 3 nec [head yews, and foot pain (result of inpueres Pipa) but

 

instead she Ieft and ended per shiff- On LYNG USbem TD vepor ted
(See attachments)

Complaint - 3
Case 2:19-cv-01414-PP_ Filed 09/27/19 Page 4o0f8 Document 1
09.3

 

heat. my MELE. _ had. Yecame. obit and thet YLO UD mst back toas Nh wetting. L asked a

. . ” : : | ‘ A ton af a ;
hin. te call. Mecical sla ff for me but ur sieed we teoid me p-CAC Tis lus Wevds Mech ice!
/ “

éleited Seve -

' . t . f . : { : :
VOROVAl 4. do wef uealg bh 2cause it snat Cavydiag, Aiabetrc Sere

| |
believe each citices Cesiuee lo prude me accesy to hewjeuls medical steff were them
fF ©

. £ & , ¢ iy f et : : ~ r
evyadivg Tee. Mehculous aver wor x dhe all pote about sie! wantng te do as wtlla 3 Lm_an.....
4 a | og

Inmate 5 2My1epariicg S$ medical issues 15 1acredi ble.
_ We pat ly tailed te assess arid. attend. my injur 16S Sustained of Wull/9..

tohich weve: foot trowel collisan and Lunstiea/ bending ) heer a tvamea ( colliding tusice with ve hreles

AtOV Pare isdand neck stvain C whip lash Wom. being ye vked and baunced aveund dune gtra ns porta bon)

De Sine pres cine yin etce due to unatendance and fai luve to tveat wn dimely manne

 

 

On SLU 11 20pm Qurse Bei tang Came and LT repooted Wa pan te_hev,

at and a prdousc to We Seen at clint the

QU JT ovecst vod wis an ace banda te. fe. wrap 3 Ms
wh lew Ads Towtecwied stellt th Gideg ky, Slips plowided reporting States af mnjuvics and as
Hei, On 7 } 1% DVS ce ine gin ly T fall vecenca! at er tion bak

Leet i t as Yin tony ued caf witlie,

ues oe! MY antes cl age of Tbuprobea and again promises tebe Sen by Staff ot ¢\mis
po

S assessed bus Dr Khe. tle bid me exec tise My heacl wr} wes wt

CC eed | dass. 442, 0004 Worry about Ae Corals Ova Vy medio tal pies ot. eee

ins ot effin er exrou.s | to_be ansidtved a preblem, Pia foot 1 adi pad} put. hse be og a

Seta ne wuniiss. tle Muverpg £.d roa} tost ta an ace bandage andl Qld mec won \dveceive pain co

medicet ty L- did not veces ve these meds Until. _ Peres. days later after = complained & bout ant.

fay “4 eds ings for vn sy fein to Mase Morshall. TD ayked few X-rays, L bagged fol mnedlice fo i
cied all persis: Bg Pai 6:3 Ceropessing ne cheat thet went inte mig back ). On, 4/ Te Ase. Bes tany

Auk on
untofier (cenmedg ghituin cd. She fiat ed she dided Ahmet onceded

Yeon’ Ay atk lf 5 rent ca Sree cd Leis + Sec le isp complaints. Limeade / filed. On S/7j19 Eo

ij ae S,
fechie eA

Cte se be. SP STL A ek

‘ of ~ 4 E 14 rt ul ne cA / c@ 5 nol
bed. Sete by Dec CE EMSC! ae Sh ds Rife Oo bLE ot Piaget ¥ acl iapew aa

pe poo say be mujcula She scheduled wie fy @ phus cq! These ¢ ey

the aed pecs et cog
fT

 

 
ea

F

 

Avach.Wormased wet ot Kies of RE fo Lorre cher 1 6/8 GT veceiced phx Sitesi

Ty \ ; st ‘ . : . . .
: ne Hore pus lead) , Sie eo it ea) fe. cash beck and »ot { eel. t _

Kiewit os well Veceived wd te: Lott By W139. Tope § nok provided e XK vey at
} ‘

   

 

 

Wt head | nec be fe Oumly 2. avd fied Vibe £2 ale ome st befere Vor “4 +? wow died phy Sic |
7 1

Thevay ALA Soludue, J. Aga fo a éot df) _¢ { Lyi acd LV Véce ved. voy fest Aree t aha cee
4 . - i ;

As oes dente wees als wed,

AA 4
ie Meee Still bda jb] 74) 4 dohese yet te reecive. Avery. of my, back frieck head. This all.

ce witches fo atid mobi it “fdwe te inabi] ity. te ducts

cee tod wile beng he'd at Milwaukee Couvtu Jar\ betwee the dates of
uJ S
[i Hit ™ Cuvée ok wt r be lbeve To was. ne ylec ted proper ymecditer! assistance lelause

DAO ON neo ate Grol Lb 1S beltvecl thet some fake a fui es thy oie Perouse T sus bernie

 

L

for Wet ee A VOSA ot_ctnev outbolty Pqures cave lessurss oxrel toa. comssdever tidy) w ler,

; . 7 - ;
gicinel tne. 1 OS Yow 7 Cav: pet Ostend nov desceu.d Sisurs withend assis feevpie |

; we

eswet! These ertveme bec & pan the’ vesa! 4 Lem my nse tea jvetOr geing an a bhemalce

 

foc sols ie Qnd Pew. still : bed denied. perpen. medical Seunices Causenily. i

failed. fo. communteate tajanes. 30 thet TF could receive tweatmenk. CA) 3 14 ~cuvvenths) Eve
asked them and have consented to tne velease| of medical vecowls which they still eve
we Habolding. CUA)! ), Due to such Em unable to veceive di Niguaas medical ess Stance at net __
Fncilety due te the lack of veri teat of injuries sustained a 7) (4.

 

 

 

 

 

 

ASE ZIT9-Cv-01414-PP Filed 09/27/19 Page 6 of 8 Document 1
 

JURISDICTION

[| Iam suing for a violation of federal law under 28 U.S.C. § 1331.

OR

Tam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of

money at stake in this case (not counting interest and costs) is

g{,000,000

RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

 

Spoke to by high ye ofyetais ahout trem not following

Legislative DOC 350.0 |— 350.3 5 fraceduve! Manual foy

Snert€f Ne part ment,

 

 

 

Complaint - 4
Case 2:19-cv-01414-PP Filed 09/27/19 Page 7 of 8 Document 1
 

 

E. JURY DEMAND

I want a jury to hear my case.

[_]- ves - [X-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this | ee day of Septem bev 20 \9_.
Respectfully Submitted,
Signature of 2 holt

2014012932
Plaintiff's Prisoner ID Number

 

Dadg e_Catrehtvne! Tratitahon

© ( [2 93443 -0700
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

x] I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5
Case 2:19-cv-01414-PP_ Filed 09/27/19 Page 8o0f8 Document 1
